--------------------------------------------------------------------------------

Exhibit 10.1

 

SECOND AMENDMENT TO THIRD STANDSTILL AGREEMENT

 

This SECOND AMENDMENT TO THIRD STANDSTILL AND AMENDMENT AGREEMENT (this
"Amendment"), dated as of April 10, 2003, is among SEITEL, INC. (the "Company"),
a Delaware corporation, each of its subsidiaries (whether direct or indirect and
whether or not wholly-owned, collectively, the "Subsidiaries"), and each of the
Noteholders listed on the signature pages hereto. Capitalized terms have the
respective meanings ascribed thereto in the Third Standstill Agreement (as
defined below).

 



W I T N E S S E T H

:



 

WHEREAS,

the Noteholders, the Company and the Subsidiary Guarantors are party to that
certain Standstill and Amendment Agreement dated as of July 17, 2002, that
certain Second Standstill and Amendment Agreement dated as of October 15, 2002,
and that certain Third Standstill and Amendment Agreement dated as of December
2, 2002, as amended by that Amendment to Third Standstill Agreement dated as of
February 28, 2003 (and together with various preceding standstill, forbearance
and/or amendment letters and agreements between the Company and the Noteholders,
collectively, the "Existing Third Standstill Agreement" and as amended by this
Amendment and as may be further amended from time to time, the "Third Standstill
Agreement") pursuant to which such Noteholders agreed to forbear until June 2,
2003 or earlier upon the occurrence of a Termination Event (as defined in the
Existing Third Standstill Agreement) or delivery by the Noteholders of a
Termination Notice from exercising rights and remedies they have pursuant to the
Note Purchase Agreements as a result of the existence and occurrence of certain
Events of Default and the Company agreed to comply with certain terms and
conditions as more fully described therein; and



 

WHEREAS

, a Termination Event (as defined in the Existing Third Standstill Agreement)
will occur if the Company fails to complete and, as applicable, perform under,
all documentation required to implement a financial restructuring by April 10,
2003 on terms and conditions satisfactory to the Noteholders (the "Documentation
Termination Event"); and



 

WHEREAS

, upon the occurrence of the Documentation Termination Event, the Noteholders
will have the right to immediately exercise, without further notice, any one or
more rights and remedies that they may have under any of the Note Purchase
Agreements, any of the Notes or any of the other Financing Documents, under law
and in equity; and



 

WHEREAS

, the Company has requested that the Noteholders extend the deadline for
completion and, as applicable, performance under, all documentation required to
implement a financial restructuring of the Company and its Subsidiaries and
continue to forbear from exercising their rights and remedies, subject to the
terms of the Third Standstill Agreement, to allow the Company to implement such
financial restructuring; and



 

WHEREAS

, the Company, each Subsidiary and each Noteholder are desirous of entering into
this Amendment on the terms and conditions hereinafter set forth.



 

NOW, THEREFORE

, in consideration of the matters referred to above, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



AMENDMENTS.



Subject to the provisions of Section 5 hereof, the Existing Third Standstill
Agreement is amended as follows:

 

New Definition

. Section 1 of the Existing Third Standstill Agreement is hereby amended by
inserting the following new defined term in its alphabetical order:



 



"Second Amendment to Third Standstill Agreement" means the Second Amendment to
Third Standstill Agreement dated as of April 10, 2003 by and among the Company,
the Subsidiaries and the Noteholders listed on the signature pages thereto."

 

Revised Definition

. Section 1 of the Existing Third Standstill Agreement is hereby amended by
amending and restating subsection (ix) of the definition of "Termination Event"
to read as follows:



 



"(ix) the failure of the Company to complete and, as applicable, perform under,
all documentation required to implement a financial restructuring by May 15,
2003 on terms and conditions satisfactory to the Noteholders."

 

Exhibit A1

. Exhibit A1 of the Existing Third Standstill Agreement is hereby amended and
restated in its entirety to conform to Exhibit A1 attached hereto.



 



REPRESENTATIONS AND WARRANTIES.

 



To induce the Noteholders to enter into this Amendment, the Company and the
Subsidiaries, as applicable, represent and warrant, as of the Amendment
Effective Date, as follows:

 

the Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware;

 



each of the Subsidiaries is an organization duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization;

 



the execution and delivery of this Amendment is within the corporate powers of
the Company and each Subsidiary, has been duly authorized by the Company and
each Subsidiary and constitutes a valid and binding obligation of the Company
and each Subsidiary, enforceable in accordance with its terms, except that such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors'
rights generally and except that such enforceability is subject to the
availability of equitable remedies;

 



the execution and delivery of this Amendment does not conflict with, result in
any breach of any of the provisions of, constitute a default under, or result in
the creation of any Lien upon any property of the Company or any Subsidiary
under the provisions of, any agreement, charter instrument, bylaw or other
instrument to which the Company or any Subsidiary is a party or by which the
Company, any Subsidiary, or any of their respective properties may be bound;

 



each of the Third Standstill Agreement, the Notes, the Note Purchase Agreements
and the other Financing Documents to which the Company and each Subsidiary is a
party, as each may have been amended prior to the date hereof, constitutes a
valid and binding obligation of the Company and such Subsidiary party thereto,
enforceable in accordance with its terms, except that such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors' rights generally and except that
such enforceability is subject to the availability of equitable remedies;

 



except with respect to Existing Events of Default, there are, to the best
present actual knowledge of the Company, no Defaults or Events of Default in
existence on the Amendment Effective Date (although the Company continues its
investigation and diligence into certain matters that may reveal the existence
of additional Defaults or Events of Default); and

 



except as disclosed on Exhibit B to the Existing Third Standstill Agreement,
neither the Company nor any Subsidiary has any Debt to any Person or group of
Persons that is outstanding (including any drawn or undrawn facilities providing
for the incurrence of Debt) in an aggregate principal amount with respect to
such Person or group of Persons of more than $5,000,000.

 



AGREEMENTS OF THE COMPANY AND THE SUBSIDIARIES.

 



Good Faith Negotiation of Documents

. The Company hereby covenants and agrees to negotiate all documents relating to
the financial restructuring in good faith and to take actions consistent
therewith as expeditiously as practicable.



 



Ratification by Company

. The Company hereby adopts again, ratifies and confirms in all respects, as its
own act and deed, each of the Existing Third Standstill Agreement, the Note
Purchase Agreements, the Notes and the other Financing Documents and any
document or instrument delivered pursuant to or in connection with the Financing
Documents and acknowledges (i) that all such instruments and documents shall
continue in full force and effect and (ii) that as of the Amendment Effective
Date, it has no claim or cause of action against any Noteholder (or any of its
respective directors, officers, employees or agents) or any offset right,
counterclaim or defense of any kind against any of its obligations, indebtedness
or liabilities to any Noteholder. The Company on its own behalf and on behalf of
its shareholders, employees, successors and assigns hereby waives, releases and
discharges the Noteholders and any of their predecessors and affiliates, and all
directors, officers, employees, attorneys and agents of the Noteholders and of
any of their predecessors and affiliates, from any and all claims, demands,
actions or causes of action.



 



Ratification by Subsidiaries.

Each Subsidiary Guarantor hereby adopts again, ratifies and confirms, as its own
act and deed, each of the Existing Third Standstill Agreement, its respective
Subsidiary Guaranty and any document or instrument delivered pursuant to or in
connection with such Subsidiary Guaranty and acknowledges that all such
instruments and documents shall continue in full force and effect. Each
Subsidiary acknowledges that as of the Amendment Effective Date, it has no claim
or cause of action against any Noteholder (or any of its respective directors,
officers, employees or agents) or any offset right, counterclaim or defense of
any kind against any of its obligations, indebtedness or liabilities to any
Noteholder. Each Subsidiary on its own behalf and on behalf of its shareholders,
employees, successors and assigns hereby waives, releases and discharges the
Noteholders and any of their predecessors and affiliates, and all directors,
officers, employees, attorneys and agents of the Noteholders and of any of their
predecessors and affiliates, from any and all claims, demands, actions or causes
of action.



 



NONWAIVER AND NO AMENDMENT.

 



TIME IS OF THE ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS,
AND OTHER PROVISIONS HEREIN. Except as otherwise expressly provided for in this
Amendment, the terms of this Amendment shall not operate as a waiver by any of
the Noteholders of, or otherwise prejudice, the Noteholders' rights, remedies or
powers under the Existing Third Standstill Agreement, the Notes, the Note
Purchase Agreements, the other Financing Documents, the Noteholder Consent or
applicable law. Except as expressly provided herein, no terms or provisions of
the Existing Third Standstill Agreement are modified or changed by this
Amendment, and all of the terms and provisions of the Existing Third Standstill
Agreement shall continue in full force and effect. The Company and each
Subsidiary hereby acknowledges and reaffirms all of their respective obligations
and duties under each of the Existing Third Standstill Agreement, the Note
Purchase Agreements, the Notes and the other Financing Documents to which each
is a party, as each such Financing Document may have been amended from time to
time prior to the date hereof.

 

AMENDMENT EFFECTIVE DATE.

 



Each provision of this Amendment shall become effective on the first date (but
in all respects shall be deemed to be nunc pro tunc to April 10, 2003, the
"Amendment Effective Date") on which the Company and the Noteholders required by
each Note Purchase Agreement to effect waivers and amendments thereunder
respectively shall have executed and delivered this Amendment.

 

ACKNOWLEDGEMENT.

 



The Company and each Subsidiary acknowledges that the Noteholders shall continue
to have the right to deliver a Termination Notice in the manner prescribed by
Section 2(b) of the Third Standstill Agreement at any time for any reason or no
reason, and after any such delivery any Noteholder shall be entitled to
immediately exercise, without further notice, any one or more rights and
remedies that it may have under any of the Note Purchase Agreements, any of the
Notes or any of the other Financing Documents.

 

HEADINGS.

 



All headings and captions preceding the text of the several Sections of this
Amendment are intended solely for the convenience of reference and shall not
constitute a part of this Amendment nor shall they affect its meaning,
construction or effect.

 

ENTIRE AGREEMENT.

 



This Amendment, the Third Standstill Agreement, the Note Purchase Agreement, the
Notes and the other Financing Documents, as amended to the date hereof, embody
the entire agreement and understanding between the Noteholders, the Company and
the Subsidiaries and supersede all prior agreements and understandings relating
to the subject matter hereof and thereof.

 

GOVERNING LAW.

 



This Amendment and the Third Standstill Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

 

DIRECTLY OR INDIRECTLY.

 



Where any provision in this Amendment refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person,
including actions taken by or on behalf of any partnership or limited liability
company in which such Person is a general partner or managing member, as
applicable.

 

COUNTERPARTS.



This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. An executed
copy of this Amendment sent by facsimile shall be effective as an original.

 

 

 



[Remainder of page intentionally left blank. Next page is signature page.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed by their
authorized officers as of the date first written above.



 

SEITEL, INC.





By  /s/                                     
Name:
Title:



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: David L. Babson & Company Inc., as Investment Adviser

By  /s/                                     
Name:
Title:



C.M. LIFE INSURANCE COMPANY

By: David L. Babson and Company Inc. as Investment Sub-Adviser

By  /s/                                     
Name:
Title:

MASSMUTUAL ASIA LIMITED

By: David L. Babson & Company Inc. as Investment Adviser

By  /s/                                     
Name:
Title:

SUNAMERICA LIFE INSURANCE COMPANY

By: AIG Global Investment Corp., Investment Adviser

By:_________________________
Name:
Title:

FIRST SUNAMERICA LIFE INSURANCE COMPANY

By:_________________________
Name:
Title:



J. ROMEO & CO. as NOMINEE for
MONY LIFE INSURANCE COMPANY

By  /s/                                     
Name:
Title:

J. ROMEO & CO. as NOMINEE for
MONY LIFE INSURANCE COMPANY OF AMERICA

By  /s/                                     
Name:
Title:

UNITED OF OMAHA LIFE INSURANCE COMPANY

By  /s/                                     
Name:
Title:

PAN-AMERICAN LIFE INSURANCE COMPANY

By:_________________________
Name:
Title:

PRINCIPAL LIFE INSURANCE COMPANY, ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS

By: Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory

By  /s/                                     
Name:
Title:

By  /s/                                     
Name:
Title:

CGU LIFE INSURANCE COMPANY OF AMERICA, a Delaware corporation (formerly known as
Commercial Union Life Insurance Company of America)

By: Principal Global Investors, LLC, a Delaware limited liability company, its
attorney in fact

By  /s/                                     
Name:
Title:

By  /s/                                     
Name:
Title:

WIND RIVER CORPORATION

By: Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory

By  /s/                                     
Name:
Title:

By  /s/                                     
Name:
Title:

ALLSTATE LIFE INSURANCE COMPANY

By  /s/                                     
Name:
Title:

By  /s/                                     
Name:
Title:

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

By  /s/                                     
Name:
Title:

By  /s/                                     
Name:
Title:

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
THE PAUL REVERE LIFE INSURANCE COMPANY

Severally By: Provident Investment Management, LLC

                                                                               
Their: Agent

By  /s/                                     
Name:
Title:

PHOENIX LIFE INSURANCE COMPANY

 

By  /s/                                     
Name:
Title:

RELIASTAR LIFE INSURANCE COMPANY

By: ING Investment Management, LLC, as Agent

By  /s/                                     
Name:
Title:



NORTHERN LIFE INSURANCE COMPANY

By: ING Investment Management, LLC, as Agent

By  /s/                                     
Name:
Title:

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By: ING Investment Management LLC, as Agent

By  /s/                                     
Name:
Title:

SECURITY CONNECTICUT LIFE INSURANCE COMPANY

By: ING Investment Management LLC, as Agent

By  /s/                                     
Name:
Title:

TRUSTMARK LIFE INSURANCE CO.

 

 

By  /s/                                      Name:
Title:

REPUBLIC WESTERN INSURANCE COMPANY

 

 

By:_________________________
Name:
Title:

OXFORD LIFE INSURANCE COMPANY

 

 

By:_________________________
Name:
Title:

UNITED LIFE INSURANCE COMPANY

 

 

By:_________________________
Name:
Title:

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 

 

By  /s/                                     
Name:
Title:

FORT DEARBORN LIFE INSURANCE COMPANY

By: Guardian Investor Services
LLC

By  /s/                                     
Name:
Title:

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

By  /s/                                     
Name:
Title:

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

 

 

By  /s/                                     
Name:
Title:

NATIONWIDE LIFE INSURANCE COMPANY

 

 

By  /s/                                     
Name:
Title:

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

 

 

By  /s/                                     
Name:
Title:

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: CIGNA Investments, Inc. (authorized agent)

By  /s/                                     
Name:
Title:

LIFE INSURANCE COMPANY OF NORTH AMERICA

By: CIGNA Investments, Inc. (authorized agent)

By  /s/                                     
Name:
Title:

LONESTAR PARTNERS, L.P.

 

 

By  /s/                                     
Name:
Title:

COHANZICK HIGH YIELD PARTNERS, LP

 

 

By  /s/                                     
Name:
Title:

COHANZICK CREDIT OPPORTUNITIES FUND, LTD.

 

 

By  /s/                                     
Name:
Title



--------------------------------------------------------------------------------

 

Accepted and Agreed:

SEITEL DATA CORP.





By  /s/                                     
Name:
Title:



 

SEITEL DATA, LTD.
By: Seitel Delaware, Inc., general partner

 

 

By  /s/                                     
Name:
Title:

 

N360X, L.L.C.
By: Seitel Management, Inc.,

managing member

 

 

By  /s/                                     
Name:
Title:

 

SEITEL MANAGEMENT, INC.

 

 

By  /s/                                     

Name:

Title:

 



--------------------------------------------------------------------------------

 

818312 ALBERTA LTD

AFRICAN GEOPHYSICAL, INC.

ALTERNATIVE COMMUNICATIONS ENTERPRISES, INC.

DATATEL INC.

DDD ENERGY, INC.

EHI HOLDINGS, INC.

ENDEAVOR EXPLORATION, LLC

ENERGY VENTURES HOLDINGS, LLC

EXPRESS ENERGY I, LLC

EXSOL, INC.

GEO-BANK

MATRIX GEOPHYSICAL, INC.

OLYMPIC SEISMIC LTD.

SEIC HOLDINGS LTD.

SEIC, INC.

SEIC, L.L.C.

SEIC PARTNERS LIMITED PARTNERSHIP

SEIC TRUST ADMINISTRATION, LTD.

SEITEL CANADA HOLDINGS, INC.

SEITEL CANADA, L.L.C.

SEITEL DELAWARE, INC.

SEITEL GAS & ENERGY CORP.

SEITEL GEOPHYSICAL INC.

SEITEL INTERNATIONAL, CV

SEITEL INTERNATIONAL INC.

SEITEL IP HOLDINGS, L.L.C.

SEITEL NATURAL GAS INC.

SEITEL OFFSHORE CORP.

SEITEL POWER CORP.

SEITEL SOLUTIONS CANADA, LTD.

SEITEL SOLUTIONS HOLDINGS, LLC

SEITEL SOLUTIONS LTD.

SEITEL SOLUTIONS, INC.

SEITEL SOLUTIONS, L.L.C.

SI HOLDINGS, GP

VISION ENERGY, INC.

 

By  /s/                                     
Name:
Title:



--------------------------------------------------------------------------------

 

EXHIBIT A1

EXISTING EVENTS OF DEFAULT



A. 1995 Note Purchase Agreement

The failure of the Company to comply with Section 10.1 for the period of four
consecutive fiscal quarters ended on December 31, 2002.

 



The failure of the Company to comply with Section 10.2 for the period of four
consecutive fiscal quarters ended on each of March 31, 2002, June 30, 2002,
September 30, 2002 and December 31, 2002.

 



The failure of the Company to comply with Section 10.3(a) as of June 30, 2002
and September 30, 2002 without giving effect to the Original Standstill
Agreement.

 



The failure of the Company to comply with Section 10.7(a) by making Restricted
Payments and/or Restricted Investments through June 30, 2002 and September 30,
2002 that exceeded the permissible amount under Section 10.7(a) without giving
effect to the Original Standstill Agreement.

B. 1999 Note Purchase Agreement



The failure of the Company to comply with Section 10.1 as of June 30, 2002,
September 30, 2002 and December 31, 2002 without giving effect to the Original
Standstill Agreement.

 



The failure of the Company to comply with Section 10.2 for the period of four
consecutive fiscal quarters ended on each of March 31, 2002, June 30, 2002,
September 30, 2002 and December 31, 2002.

 



The failure of the Company to comply with Section 10.3(a) as of June 30, 2002
and September 30, 2002 without giving effect to the Original Standstill
Agreement.

 



The failure of the Company to comply with Section 10.7(a) by making Restricted
Payments and/or Restricted Investments through March 31, 2002, June 30, 2002 and
September 30, 2002 that exceeded the permissible amount under Section 10.7(a)
without giving effect to the Original Standstill Agreement.

C. 2001 Note Purchase Agreement



The failure of the Company to comply with Section 11.1 as of June 30, 2002,
September 30, 2002 and December 31, 2002 without giving effect to the Original
Standstill Agreement.

 



The failure of the Company to comply with Section 11.2 for the period of four
consecutive fiscal quarters ended on each of March 31, 2002, June 30, 2002,
September 30, 2002 and December 31, 2002.

 



The failure of the Company to comply to Section 11.3(a) as of June 30, 2002 and
September 30, 2002 without giving effect to the Original Standstill Agreement.

 



The failure of the Company to comply with Section 11.7(a) by making Restricted
Payments and/or Restricted Investments through June 30, 2002 and September 30,
2002 that exceeded the permissible amount under Section 11.7(a) without giving
effect to the Original Standstill Agreement.

Default under facility with Heller Financial Services Inc. in the principal
amount of approximately $10,000,000.00.

 





Default under guaranty to BankOne NA in the approximate amount of $540,000.00 of
the obligations thereto of Paul Frame.



 

Note: The covenant compliance for the 1995 Note Purchase Agreement, the 1999
Note Purchase Agreement and the 2001 Note Purchase Agreement have been
calculated based on actual results as of and for the quarter ended September 30,
2002. Such results have not been adjusted to exclude any amounts related to the
marine seismic impairment or the oil & gas property impairments recorded by the
Company in the quarter ended June 30, 2002.

 

--------------------------------------------------------------------------------

 

